EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Flaxman on 5/26/2021.

The application has been amended as follows: 
1. (Currently amended) A decorative laminate lay-up used in the manufacture of decorative laminates, comprising: 
a decorative laminate sheet assembly composed of resin impregnated paper layers, the decorative laminate sheet assembly includes an overlay paper layer composed of a melamine impregnated paper layer, a decorative layer composed of alpha cellulose paper impregnated with a water alcohol or water solution of melamine-formaldehyde resin, and a core layer composed of a plurality of phenolic resin impregnated sheets; and 
a textured release sheet including a substrate and a textured acrylic release coating, the textured acrylic coating defining an electron beam cured textured surface, wherein the textured acrylic release coating is an electron beam radiation curable material composed of acrylic functional materials and silicone release agents applied to one surface of the substrate and subsequently pressed against a replicative surface 
wherein the decorative laminate sheet assembly and the textured release sheet are subjected to heat and pressure for a time sufficient to consolidate the decorative laminate sheet assembly and cure resins to form the decorative laminate[.];
wherein the textured surface of the textured release sheet includes a plurality of protrusions wherein the protrusions are circular and have a height of between 5 µm and 20 µm, a circle diameter between 2.92 µm and 6.14 µm, and are spaced from a center of the protrusions to a center of next adjacent protrusions by a distance of approximately 6.14 µm to approximately 23.97 µm or wherein the plurality of protrusions are capsule shaped and have a height of between 5 µm and 20 µm, a length of approximately 14.91 µm to approximately 29.82 µm, a width of approximately 2.92 µm to approximately 6.14 µm, and the plurality of protrusions are arranged on the textured surface of the textured release sheet such that a distance between a first semi-circular end of one protrusion and a second semi-circular end of another protrusion of approximately 3.23 µm to approximately 18.12 µm, a distance from an upper side wall of an upper protrusion and an upper side wall a lower protrusion lying directly below an upper protrusion of approximately 6.14 µm to approximately 23.97 µm. 
11. (Currently amended) A decorative laminate manufactured in accordance with the method comprising: 
assembling a decorative laminate sheet assembly composed of resin impregnated paper layers, the decorative laminate sheet assembly includes an overlay paper layer composed of a melamine impregnated paper layer, a decorative layer composed of alpha cellulose paper impregnated with a water alcohol or water solution of melamine-formaldehyde resin, and a core layer composed of a plurality of phenolic resin impregnated sheets; 
positioning a texture imparting member on a top surface of the decorative laminate sheet assembly, the texture imparting member including a substrate and a textured acrylic release coating, the textured acrylic coating defining an electron beam cured textured surface, wherein the textured acrylic release coating is an electron beam radiation curable material composed of acrylic functional materials and silicone release agents applied to one surface of the substrate and subsequently pressed against a replicative surface exhibiting anti-reflective, hydrophobic and oleophobic characteristics to cause the electron beam radiation curable material to conform to the replicative surface, the electron beam radiation curable material is then irradiated with electron beam radiation to cure the electron beam radiation curable material and form the textured acrylic release coating, the texturing imparting member being a textured release sheet positioned on the overlay paper layer that defines the top surface of the 
applying heat and pressure to the decorative laminate sheet assembly and the texture imparting member sufficient to bond layers of the decorative laminate sheet assembly for the formation of a decorative laminate; 
removing the texture imparting member from the top surface of the decorative laminate revealing a textured surface exhibiting anti-reflective, hydrophobic and oleophobic characteristics leading to a fingerprint proof surface[.];  
wherein the textured surface of the textured release sheet includes a plurality of protrusions wherein the protrusions are circular and have a height of between 5 µm and 20 µm, a circle diameter between 2.92 µm and 6.14 µm, and are spaced from a center of the protrusions to a center of next adjacent protrusions by a distance of approximately 6.14 µm to approximately 23.97 µm or wherein the plurality of protrusions are capsule shaped and have a height of between 5 µm and 20 µm, a length of approximately 14.91 µm to approximately 29.82 µm, a width of approximately 2.92 µm to approximately 6.14 µm, and the plurality of protrusions are arranged on the textured surface of the textured release sheet such that a distance between a first semi-circular end of one protrusion and a second semi-circular end of another protrusion of approximately 3.23 µm to approximately 18.12 µm, a distance from an upper side wall of an upper protrusion and an upper side wall a lower protrusion lying directly below an upper protrusion of approximately 6.14 µm to approximately 23.97 µm. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the remarks dated 5/12/2021, although the closest prior art, US Pub. 2001/0046590 A1 discloses a textured laminate, US Pub. 2001/0046590 does not disclose the specific release sheet or the specific structure of the texture as now claimed. US 4,327,121 discloses a textured acrylic release sheet but does not disclose any specific structure. US Pub. 2013/0115420 A1 discloses a specific hydrophobic structure but the structure is not on the claimed laminate or a laminate similar to the claimed laminate and is not made with the claimed release layer. Thus, it would not have been obvious that it would have been possible to apply the structure in US Pub. 2013/0115420 A1 to the laminate in US Pub. 2001/0046590 since such a specific structure is not suggested and there is no indication that such a structure would have been possible. Therefore, the laminate as claimed is not considered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.